RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit Rule 206
                                      File Name: 08a0309p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                           X
                                                            -
 MICHAEL CLEMMER, individually and on behalf of

                                     Plaintiff-Appellant, -
 all others similarly situated,
                                                            -
                                                            -
                                                                No. 07-3936

                                                            ,
              v.                                             >
                                                            -
                                                            -
                                    Defendant-Appellee. -
 KEY BANK NATIONAL ASSOCIATION,

                                                            -
                                                           N
                            Appeal from the United States District Court
                           for the Northern District of Ohio at Cleveland.
                        No. 06-02654—Patricia A. Gaughan, District Judge.
                                    Argued: April 22, 2008
                             Decided and Filed: August 22, 2008
                Before: GILMAN, ROGERS, and McKEAGUE, Circuit Judges.
                                      _________________
                                          COUNSEL
ARGUED: Robert K. O’Reilly, ADEMI & O’REILLY, Cudahy, Wisconsin, for Appellant.
Michael N. Ungar, ULMER & BERNE, Cleveland, Ohio, for Appellee. ON BRIEF: Robert K.
O’Reilly, David M. Victor, ADEMI & O’REILLY, Cudahy, Wisconsin, for Appellant. Michael N.
Ungar, ULMER & BERNE, Cleveland, Ohio, for Appellee.
    McKEAGUE, J., delivered the opinion of the court, in which GILMAN, J., joined.
ROGERS, J. (p. 8), delivered a separate concurring opinion.
                                      _________________
                                          OPINION
                                      _________________
        McKEAGUE, Circuit Judge. As the district court succinctly summarized, this case turns on
whether the Electronic Funds Transfer Act (the “EFTA”) permits an automated teller machine’s
on-screen notice to read that a fee “may” be charged when a fee “will” be charged. Clemmer v. Key
Bank, N.A., No. 06-2654, 2007 WL 5303533, at *2 (N.D. Ohio June 20, 2007). Michael Clemmer,
a consumer of ATM services, argues that the notice must explicitly state that a consumer “is” or
“will be” (or some variant thereof) charged a fee. The district court, however, concluded that use
of the less definite “may” coupled with the more definite requirement that a user press “yes” to
accept the fee to continue the transaction put the user on sufficient notice that a fee would be


                                                1
No. 07-3936           Clemmer v. Key Bank Nat’l Assoc.                                           Page 2


incurred. We agree, and affirm summary judgment in favor of Key Bank National Association
(“Key Bank”).
                                                   I
A.      The Electronic Funds Transfer Act
        The federal government enacted the EFTA as part of the comprehensive Consumer Credit
Protection Act (the “CCPA”), Pub. L. No. 95-630 § 2001, 92 Stat. 3641 (1978) (codified as
amended at 15 U.S.C. § 1601 et seq.). The EFTA protects individual consumer rights by
“provid[ing] a basic framework establishing the rights, liabilities, and responsibilities of participants
in electronic fund transfer systems.” 15 U.S.C. § 1693(b). One of the EFTA’s provisions requires
that operators of automated teller machines (“ATMs”) provide notice of fees charged to consumers.
Specifically, 15 U.S.C. § 1693b(d) states in relevant part:
        (3) Fee disclosures at automated teller machines
                (A) In general
                         The regulations prescribed under paragraph (1) shall require
                any automated teller machine operator who imposes a fee on any
                consumer for providing host transfer services to such consumer to
                provide notice in accordance with subparagraph (B) to the consumer
                (at the time the service is provided) of--
                        (i) the fact that a fee is imposed by such operator for
                        providing the service; and
                        (ii) the amount of any such fee.
                (B) Notice requirements
                        (i) On the machine
                                The notice required under clause (i) of
                        subparagraph (A) with respect to any fee described in
                        such subparagraph shall be posted in a prominent and
                        conspicuous location on or at the automated teller
                        machine at which the electronic fund transfer is
                        initiated by the consumer.
                        (ii) On the screen
                                The notice required under clauses (i) and (ii)
                        of subparagraph (A) with respect to any fee described
                        in such subparagraph shall appear on the screen of the
                        automated teller machine, or on a paper notice issued
                        from such machine, after the transaction is initiated
                        and before the consumer is irrevocably committed to
                        completing the transaction . . . .
                C) Prohibition on fees not properly disclosed and explicitly assumed
                by consumer
No. 07-3936           Clemmer v. Key Bank Nat’l Assoc.                                        Page 3


                      No fee may be imposed by any automated teller machine
               operator in connection with any electronic fund transfer initiated by
               a consumer for which a notice is required under subparagraph (A),
               unless--
                       (i) the consumer receives such notice in accordance
                       with subparagraph (B); and
                       (ii) the consumer elects to continue in the manner
                       necessary to effect the transaction after receiving such
                       notice.
The EFTA defines an “automated teller machine operator” as a person who operates an ATM and
“is not the financial institution that holds the account” of the consumer using that ATM. 15 U.S.C.
§ 1693b(d)(3)(D)(i).
        The EFTA grants to the Board of Governors of the Federal Reserve System (the “Board”)
the authority and responsibility to “prescribe regulations to carry out the purposes” of the act. Id.
§ 1693b(a). The Board has implemented various administrative regulations codified at 12 C.F.R.
§ 205 (“Regulation E”). On the issue of ATM notice, Regulation E provides:
       (b) General. An automated teller machine operator that imposes a fee on a consumer
       for initiating an electronic fund transfer or a balance inquiry shall:
               (1) Provide notice that a fee will be imposed for providing electronic
               fund transfer services or a balance inquiry; and
               (2) Disclose the amount of the fee.
12 C.F.R. § 205.16. The regulation has different requirements for on-machine and on-screen
notices. The on-machine notice must alert a potential consumer that:
                       (i) A fee will be imposed for providing electronic
                       fund transfer services or for a balance inquiry; or
                       (ii) A fee may be imposed for providing electronic
                       fund transfer services or for a balance inquiry, but the
                       notice in this paragraph (c)(1)(ii) may be substituted
                       for the notice in paragraph (c)(1)(i) only if there are
                       circumstances under which a fee will not be imposed
                       for such services . . . .
Id. § 205.16(c)(1). The on-screen notice must notify the consumer that a fee will be imposed and
the amount of the fee before the consumer commits to paying the fee. Id. § 205.16(c)(2).
B.     Factual Background
        Key Bank is a federally chartered bank that conducts business in the United States. As a part
of its banking services, Key Bank operates ATMs, which permit both Key Bank customers and
non-customers to conduct transactions. While Key Bank customers can use the bank’s ATMs free
of service fees, the bank usually assesses fees on non-customers who use the ATMs. After a
non-customer places the card into a Key Bank ATM and enters the personal identification number,
the following message appears on the screen:
No. 07-3936           Clemmer v. Key Bank Nat’l Assoc.                                         Page 4


       This terminal may charge a fee of $2.00 for a cash withdrawal. This charge is in
       addition to any fees that may be assessed by your financial institution.
       Do you wish to continue this transaction?
               If yes press to accept fee
               If no press to decline fee
However, Key Bank does not actually charge a fee to all non-customers who receive this message
and accept the fee. For example, Key Bank does not charge a fee to certain members of the military,
customers of affiliated banks, non-customers conducting international transactions, and
non-customers using the Key Bank ATM at the Cleveland Clinic. As Charles M. Scavelli, Key
Bank’s ATM channel manager, testified during his deposition, only after a non-customer accepts
the fee does the Key Bank ATM ascertain whether that person should actually be charged a fee.
Scavelli Dep. at 14, 65.
       Michael Clemmer is not a Key Bank customer. On November 4, 2005, Clemmer withdrew
$20 from a Key Bank ATM in Rocky River, Ohio. When prompted by the on-screen message,
Clemmer selected “yes,” received his $20, and Key Bank charged him a fee of $2.
        Clemmer sued Key Bank in the Northern District of Ohio on behalf of himself and all others
similarly situated. He asserted two claims: Count I, failure to provide sufficient on-screen notice,
in violation of 15 U.S.C. § 1693b(d)(3) and 12 C.F.R. § 205.16; and Count II, unjust enrichment,
in violation of Ohio common law. After permitting limited discovery, the district court granted Key
Bank’s motion for summary judgment on both counts and denied Clemmer’s motion for partial
summary judgment. Clemmer, 2007 WL 5303533, at *5-6.
       This appeal followed.
                                                  II
         We review de novo the district court’s grant of summary judgment. Bender v. Hecht’s Dep’t
Stores, 455 F.3d 612, 619 (6th Cir. 2006), cert. denied, 127 S. Ct. 2100 (2007). Summary judgment
is appropriate when “the pleadings, the discovery and disclosure materials on file, and any affidavits
show that there is no genuine issue as to any material fact and that the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(c). To survive summary judgment, the non-movant must
provide evidence beyond the pleadings “set[ting] out specific facts showing a genuine issue for
trial.” Fed. R. Civ. P. 56(e)(2).
        In addition to the EFTA, the CCPA includes several other consumer-protection statutes,
including the Truth in Lending Act (the “TILA”), 15 U.S.C. §§ 1601-1667f, and the Fair Credit
Reporting Act, 15 U.S.C. §§ 1681-1681x. With the common purpose of each statute to protect
consumers with respect to financial credit, courts draw upon case law interpreting one statute for
persuasive authority for another statute. See, e.g., Johnson v. W. Suburban Bank, 225 F.3d 366, 379
(3d Cir. 2000) (finding class-action provisions in the TILA and the EFTA to have the same meaning
because the court did “not believe that Congress would have different intended meanings for
identical statutory language contained in similar statutes”). The EFTA, like the TILA and other
CCPA provisions, is a remedial statute accorded “a broad, liberal construction in favor of the
consumer.” Begala v. PNC Bank, Ohio, Nat’l Ass’n, 163 F.3d 948, 950 (6th Cir. 1998) (citations
omitted). “Unless demonstrably irrational, Federal Reserve Board staff opinions construing” the
EFTA or Regulation E “should be dispositive.” Id.
No. 07-3936           Clemmer v. Key Bank Nat’l Assoc.                                          Page 5


        Clemmer’s primary argument on appeal is straightforward: the EFTA and Regulation E both
require a definite statement on the screen to the effect that a fee “is” or “will be” charged if Key
Bank in fact charges a fee to a non-customer using its ATM. Beyond the language of the statute and
regulation, 15 U.S.C. § 1693b(d)(3)(A)(i) (“is”); 12 C.F.R. § 205.16(b)(1) (“will be”), Clemmer
finds additional support from an inference-by-omission: because Regulation E explicitly authorizes
the indefinite “may” for on-machine notice but does not likewise authorize such language for
on-screen notice, the regulation implicitly prohibits a “may” notice on the screen. This makes sense,
according to Clemmer, because the on-machine notice must account for overall ATM usage while
the on-screen notice can be transaction specific.
       We take no position on whether the Board properly exercised its discretion under the EFTA
by permitting a “may” notice for ATM machines. We do, however, reject Clemmer’s argument that
any use the term “may” on the screen necessarily causes the on-screen notice to be deficient.
        “As in all statutory construction cases, we begin with the language of the statute.” Barnhart
v. Sigmon Coal Co., Inc., 534 U.S. 438, 450 (2002). On a plain reading, neither the EFTA nor
Regulation E requires that particular language be used on the ATM screen. Nowhere in the statute
or regulation is there a specific phrase in quotation marks for the on-screen message, nor is a model
message provided. Compare 15 U.S.C. § 1693b(b) (requiring that the Board promulgate “model
clauses” for use in disclosures of terms and conditions for certain transactions under § 1693c), with
id. § 1693b(d)(3) (absence of any requirement that the Board issue model clauses regarding
on-machine or on-screen notice). In fact, neither the statute nor the regulation expressly prohibits
an ATM operator from using the term “may” in the on-screen message. Rather, before an ATM
operator can charge a consumer a fee for a particular ATM transaction, that consumer must: (a) be
informed that the bank will charge a fee for the transaction; and (b) agree to pay the fee. Clemmer
admits that a statement like “Key Bank charges a $2.00 fee” would comply with the statute and
regulations. Appellant’s Br. at 21 (emphasis in original). Thus, the on-screen message must give
a consumer who is charged a fee definite notice of the fee, but no particular word or phrase is either
required or precluded.
        Clemmer argues that the on-screen message must convey to “a certainty that the [consumer]
will be charged a fee.” Id. Clemmer argues, in essence, that the on-screen message can be neither
under-broad (failing to notify a consumer who is actually charged a fee) nor over-broad (notifying
a consumer of a fee that is not actually charged). In support, he directs us to a statement made by
the Board to explain recent changes to its regulations. In the January 2006 Federal Register notice
of the revised final rule and official staff interpretation regarding on-machine notice, the Board
explained in the preamble:
       The final rule clarifies the two-part disclosure scheme established in Section
       904(d)(3)(B) of the EFTA. The first disclosure, on ATM signage posted on or at the
       ATM, allows consumers to identify quickly ATMs that generally charge a fee for
       use. This disclosure is not intended to provide a complete disclosure of the fees
       associated with the particular type of transaction the consumer seeks to conduct.
       Until a consumer uses his or her card at an ATM, the ATM operator does not know
       whether a surcharge will be imposed for that particular consumer. Rather, it is the
       second, more specific disclosure, made either on the ATM screen or on an ATM
       receipt, that informs the consumer before he or she is committed to the transaction
       whether, in fact, a fee will be imposed for the transaction and the amount of the fee.
       Thus, consumers who are charged a fee would not be adversely affected by a general
       notice that a fee “may” be imposed because they will have the opportunity to
       terminate the transaction after receiving the on-screen notice or receipt containing
       the transaction-specific disclosure.
No. 07-3936               Clemmer v. Key Bank Nat’l Assoc.                                                      Page 6


71 Fed. Reg. 1638, 1656 (Jan. 10, 2006). Indeed, the district court appears to have read the phrase
“whether, in fact, a fee will be imposed” to imply that an ATM screen must provide “flawless
transaction-specific notice.” Clemmer, 2007 WL 5303533, at *5 n.1. A “flawless” notice
requirement would brook no error, either an under- or an over-broad message.
        We are not, however, confronted with both types of purported error in this lawsuit. Neither
Clemmer nor any of the members of the class he seeks to represent is in the over-broad
category—none of them were allegedly notified of a fee but not actually charged a fee. Under the
facts alleged in the complaint, neither Clemmer nor his purported class has1 standing to raise the
hypothetical claim that notice was incorrect because a fee was not charged.
        Thus, Clemmer’s EFTA claim boils down to the following: did he, as a non-Key Bank
customer who was actually charged a fee by the bank, receive sufficient on-screen notice of that fee?
The answer is clear: by stating that he may be charged a fee, and then asking him whether he
accepted the fee and wished to proceed, Key Bank effectively notified Clemmer that it would charge
him a fee for the transaction. The on-screen message did not state that if he pressed “yes” he would
only be likely, probably, or provisionally accepting the imposition of a fee. The statement is clear
and declarative: if Clemmer pressed “yes,” he accepted that he would have to pay a fee. Clemmer
is correct that the law required Key Bank to give him sufficient on-screen notice that he would incur
a fee; he is only incorrect in asserting that he did not receive such notice.
        Clemmer’s remaining arguments also fail. He points us to a number of district court
decisions involving ATM fee notice. The decisions are not, however, relevant or persuasive here
because they either involve on-machine notice, not on-screen notice, see Brown v. Bank of Am.,
N.A., 457 F. Supp. 2d 82 (D. Mass. 2006); Morrissey v. Webster Bank, N.A., 417 F. Supp. 2d 183
(D. Mass. 2006), or issues of on-screen notice not relevant here, see Polo v. Goodings Supermarkets,
Inc., 232 F.R.D. 399 (M.D. Fla. 2004) (denying class certification); Mowry v. JP Morgan Chase
Bank, N.A., No. 06-C-4312, 2006 WL 2385296 (N.D. Ill. Aug. 11, 2006) (alerting counsel to be
prepared to discuss at a status hearing questions about the adequacy of on-screen notice). The
requirements for on-machine notice differ from those for on-screen notice. It is undisputed that a
consumer must receive some definite message on the ATM screen that a fee will be charged before
the operator can charge a fee to that consumer. The different scenarios under which it might be
permissible for on-machine notice to be less definite are irrelevant to the present case.
         Clemmer also argues that the on-screen notice provision is a strict-liability requirement. See
15 U.S.C. §§ 1693b(d)(3), 1693m(a). True enough, see Bisbey v. D.C. Nat’l Bank, 793 F.2d 315,
318-19 (D.C. Cir. 1986), but that simply means that Clemmer need not prove that Key Bank acted
in bad faith or that he subjectively believed that Key Bank would not charge him a fee, cf. Randolph
v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir. 2004). To make out his prima facie case, Clemmer must
still show that Key Bank’s on-screen message failed to notify him that a fee would be charged for
his transaction, which he has failed to do.
        Thus, because Key Bank provided sufficient on-screen notice of the fee it charged Clemmer,
we affirm summary judgment in favor of the bank on Clemmer’s EFTA claim (Count I). As for his
unjust enrichment claim (Count II), Clemmer predicated that claim on Key Bank’s alleged



         1
            Arguably, the EFTA permits an on-screen message to be over-broad, meaning that a user could get notice that
he is to be charged a fee, but then not actually be charged the fee. The imposition of a fee appears to be a precondition
for a violation of § 1693b(d)’s notice requirements. See 15 U.S.C. § 1693b(d)(3)(A) (providing that an ATM operator
cannot impose a fee on “any consumer” unless “such consumer” is notified that a fee will be imposed and agrees to the
fee); id. § 1693b(d)(3)(B) (referencing the notice required under subparagraph A), (C) (prohibiting an ATM operator
from imposing a fee unless the notice requirements satisfied); 12 C.F.R. § 205.16(b).
No. 07-3936         Clemmer v. Key Bank Nat’l Assoc.                                   Page 7


enrichment from the ATM fee imposed in violation of the EFTA. Without a violation of the EFTA,
Clemmer’s claim of unjust enrichment necessarily fails.
                                             III
      Accordingly, for the reasons provided above, we AFFIRM summary judgment in favor of
Key Bank on both counts of Clemmer’s complaint.
No. 07-3936           Clemmer v. Key Bank Nat’l Assoc.                                        Page 8


                                      ___________________
                                        CONCURRENCE
                                      ___________________
        ROGERS, Circuit Judge, concurring. I concur, but my reasoning differs a little from that of
the majority. In my view, the statutory language, 15 U.S.C. § 1693b(d)(3)(A) & (B)(ii), does not
preclude Key Bank from charging a fee following an on-screen notice that the ATM-user is subject
to a fee charge, even if the fee may in actuality not be charged to some classes of users. The
relevant statutory language is identical to language regarding on-machine notice, see id.
§ 1693b(d)(3)(A) & (B)(i), as to which the regulations explicitly permit such qualified notice, 12
C.F.R. § 205.16(c)(1)(ii). Because the on-screen notice in this case clearly notified Clemmer that
he was subject to a charge, it is not necessary for us to determine whether the on-screen message told
him that he would in fact be charged. It is also not necessary for us to determine whether the
Commissioner could by regulation impose a flawless notice requirement for on-screen messages.